Title: From Alexander Hamilton to Jeremiah Olney, 10 November 1791
From: Hamilton, Alexander
To: Olney, Jeremiah



Treasury DepartmentNovember 10 1791
Sir

I have, on consideration, deemed it expedient to authorize you to receive, in payment of duties, the notes of the Bank of Providence, payable in specie on demand. For the greater safety in so doing I have requested the President of that institution to furnish you with his signature, that of the Cashier and such Checks as may be sufficient to enable you to detect Counterfeits. It is my wish also that you will transmit, once in every week, to the Bank of Providence such monies as appear as the balance of your weekly returns, after defraying the expences of your Office, paying the other Officers &ca. For each of these payments you will obtain duplicate receipts, one of which you will transmit to me, retaining the other in your hands. Any monies that may be necessary to pay such of the undermentioned Bills as are not taken up, you will be careful to retain.
I am, Sir,   Your Obedt Servant.
A Hamilton

Draughts remaining unpaid


No
2282
in
favor of Tench Francis for Dolls
500


2345
Ditto
1000


2415
Ditto
500


2433
Wm Seton
500



Jere. Olney Esqr.Collr. Providence.

